DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “path of the load current that flows through the contact bridge between the first movable contact and the second movable contact in the switched-on state first extends in a first direction, then in a second direction that is opposite the first direction, and then in the first direction” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]	Claim 3, the recited structure of the current path is unclear.  The claim recites “wherein the path of the load current that flows through the contact bridge between the first movable contact and the second movable contact in the switched-on state first extends in a first direction, then in a second direction that is opposite the first direction, and then in the first direction”. How can the current go in a first direction followed by a second direction opposite the first direction and then back in the first direction?  There is no reason/explanation/structure that would explain how current travels along a path forward, backwards and forwards in the same place.
[AltContent: rect]Frist direction
[AltContent: rect]Second direction opposite the first direction
[AltContent: rect][AltContent: rect][AltContent: rect]First direction
The resulting path would be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 6, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerving et al. [US 2014/0151338].
Claim 1, Gerving et al. discloses a switching device [1], comprising: a first fixed contact [21]; a second fixed contact [22]; a contact bridge [4]; a first movable contact [31] and a second movable contact [32] that are arranged at the contact bridge [4; figure 3]; a first terminal contact [FTC; see annotated figure 2a below] on which the first fixed contact [21] is mounted [figure 2a]; and a second terminal contact [STC; see annotated figure 2a below] on which the second fixed [22] contact is mounted [figure 2a], wherein the first fixed contact is in contact with the first movable contact and the second fixed contact is in contact with the second movable contact in a switched-on state of the switching device [paragraph 0033], wherein the first fixed contact is free of contact with the first movable contact and the second fixed contact is free of contact with the second movable contact in a switched-off state of the switching device [figure 2a], wherein a path of a load current that flows through the contact bridge [4] between the first movable contact [31] and the second movable contact [32] in the switched-on state extends in a first plane [defined by the length of the contact bridge 4; figure 3 and annotated figure 2a], wherein a movement of the contact bridge between the switched-on state and the switched-off state has a direction that is perpendicular to the first plane [the contact bridge 4 moves up and down while the current mainly flows left to right with respect to figure 2a],  wherein the path of the load current that flows through the contact bridge [4] between the first movable contact [31] and the second movable contact [32] in the switched-on state has at least one path in the first plane comprising an S-shaped path, a zig-zag path, a Z-shaped path, a C- shape [see figure 3], a path comprising two connected semicircles along the first plane, or a path twice curved in opposite directions along the first plane, wherein a main direction of the first terminal contact is parallel to a main direction of the second terminal contact [figure 2a], wherein a straight line running between the first movable contact [31] and the second movable contact [32] is across the main direction of the first terminal contact [figures 1 and], and wherein load current that flows through the first terminal contact [FTC], a first arc [8; figure 9; paragraphs 0038 and 0039] generated between the first fixed contact [21] and the first movable contact [31] at a transition between the switched-on state and the switched-off state of the switching device [figure 9], and a first outer part of the contact bridge [4] has a U-form [formed buy 43; figure 3].

    PNG
    media_image1.png
    652
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    850
    691
    media_image2.png
    Greyscale


Claim 5, Gerving et al. et al. discloses the switching device according to claim 1, further comprising: a first pair of arc extinguishing devices [81 left; figure 2a] configured to extinguish a first arc originating between the first fixed contact [21] and the first movable contact [31]; and a second pair of arc extinguishing devices [81 right; figure 2a] configured to extinguish a second arc originating between the second fixed contact [22] and the second movable contact [32; each pair of fixed and movable contacts has their own arc extinguishing devices 81; figure 2a].
Claim 6, Gerving et al. discloses the switching device according to claim 1, further comprising: a permanent magnet system [51/53] comprising an inner pole plate [one of 53; figure 5], an outer pole plate [the other 53, figure 5], and a permanent magnet [51] that is arranged between the inner pole plate and the outer pole plate [figure 5].
Claim 8, Gerving et al. discloses the switching device according to claim 6, wherein the first fixed contact [21] and the first movable contact [31] are between the inner pole plate [53] and the outer pole plate [53; figures 2a and 5, use reference arrow 52 in both drawing to locate the pole pates in figure 2a] in the switched-on state and in the switched-off state of the switching device, and wherein the second fixed contact [22] and the second movable contact [32] are between the inner pole plate [53] and the outer pole plate [53] in the switched-on state and in the switched-off state of the switching device [53; figures 2a and 5, use reference arrow 52 in both drawing to locate the pole pates in figure 2a].
Claim 14, Gerving et al. discloses the switching device according to claim 1, wherein the contact bridge [4] comprises at least one pair of arc runners [43, paragraphs 0043-0044] that is fixed at the contact bridge [4] so as to be movable with the contact bridge [4; figures 3].  
Claim 15, Gerving et al. discloses the switching device according to claim 1, wherein the first moveable contact [31] and the second moveable contact  [32] extend outward from a main body of the contact bridge [4] in a direction perpendicular to the first plane [contacts extend downward; figure 3], and wherein the main body of the contact bridge [4] is, in the first plane, S-shaped, zig-zag shaped, Z-shaped, C-shaped [figure 3], made of two connected semicircles along the first plane, or shaped with two curves in opposite directions along the first plane [figure 3].
Claim 16, Gerving et al. discloses a switching device [1], comprising: a first fixed contact [21]; a second fixed contact [22]; a contact bridge [4]; a first movable contact [31] and a second movable contact [32] that are arranged at the contact bridge [4; figure 3]; a first terminal contact [FTC; see annotated figure 2a below] on which the first fixed contact [21] is mounted [figure 2a]; and a second terminal contact [STC; see annotated figure 2a below] on which the second fixed [22] contact is mounted [figure 2a], wherein the first fixed contact is in contact with the first movable contact and the second fixed contact is in contact with the second movable contact in a switched-on state of the switching device [paragraph 0033], wherein the first fixed contact is free of contact with the first movable contact and the second fixed contact is free of contact with the second movable contact in a switched-off state of the switching device [figure 2a], wherein a path of a load current that flows through the contact bridge [4] between the first movable contact [31] and the second movable contact [32] in the switched-on state extends in a first plane [defined by the length of the contact bridge 4; figure 3 and annotated figure 2a], wherein a movement of the contact bridge between the switched-on state and the switched-off state has a direction that is perpendicular to the first plane [the contact bridge 4 moves up and down while the current mainly flows left to right with respect to figure 2a],  wherein the main body of the contact bridge [4] is, in the first plane, S-shaped, zig-zag shaped, Z-shaped, C-shaped [figure 3], made of two connected semicircles along the first plane, or shaped with two curves in opposite directions along the first plane [figure 3]; wherein the path of the load current that flows through the contact bridge [4] between the first movable contact [31] and the second movable contact [32] in the switched-on state has at least one path in the first plane comprising an S-shaped path, a zig-zag path, a Z-shaped path, a C- shape [see figure 3], a path comprising two connected semicircles along the first plane, or a path twice curved in opposite directions along the first plane, wherein a main direction of the first terminal contact is parallel to a main direction of the second terminal contact [figure 2a], wherein a straight line running between the first movable contact [31] and the second movable contact [32] is across the main direction of the first terminal contact [figures 1 and], and wherein load current that flows through the first terminal contact [FTC], a first arc [8; figure 9; paragraphs 0038 and 0039] generated between the first fixed contact [21] and the first movable contact [31] at a transition between the switched-on state and the switched-off state of the switching device [figure 9], and a first outer part of the contact bridge [4] has a U-form [formed buy 43; figure 3].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerving et al. [US 2014/0151338] in view of Theisen et al. [US 5,004,874].
Claim 4, Gerving et al. discloses the switching device according to claim 14, with the exception of wherein the at least one pair of arc runners comprises: a first pair of arc runners which are arranged at the contact bridge near the first movable contact; and a second pair of arc runners which are arranged at the contact bridge near the second movable contact.
Theisen et al. teaches a switching device wherein the at least one pair of arc runners [70e] comprises: a first pair of arc runners [70e] which are arranged at the contact bridge [70] near the first movable contact [70d]; and a second pair of arc runners [70e] which are arranged at the contact bridge near the second movable contact [56; figures 5, 6, 8 and 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention increase the number of arc runners on the contact bridge of Gerving et al. as taught by Theisen et al. to further divide and direct the arc along a the desired path into the arc quenching elments.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerving et al. [US 2014/0151338] in view of Gerving et al. [US 2014/0175057] (hereafter Gerving et al. ‘057).
Claim 7, Gerving et al. discloses the switching device according to claim 6, with the exception of wherein the inner pole plate is at least partially U-shaped and the outer pole plate is at least partially U- shaped.
Gerving et al. ‘057 teaches a switching device wherein an arc driver assembly [24; figure 6] comprises an inner pole plate [28 is at least partially U-shaped and the outer pole plate [27] is at least partially U-shaped with a magnet located in between the two.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pole plate assembly of Gerving et al. to by at least partially U- shaped as taught by Gerving et al. ‘057 in order to adjust the distribution of the magnetic flux by shaping the pole assembly and thereby direct where arcs generated during contact switching operations are directed since  simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerving et al. [US 2014/0151338] in view of Theisen et al. [US 5,004,874] and further in view of Myer et al. [US 2015/0311019].
Claim 11, Gerving et al. discloses a switching arrangement, comprising: the switching device according to claim 1; but fails to disclose the actuator for the switching arrangement.
Theisen et al. teaches a switching arrangement, comprising: the switching device according to claim 1; a magnetic drive [72] coupled to the contact bridge [70] of the switching device; and a control circuit [30] having a control input, , and at least one output coupled to the magnetic drive, wherein the control circuit is configured to set the switching device in the switched-on state or in the switched-off state depending on a control signal provided to the control input [col. 8 lines 43-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the actuator of Theisen et al. with the switching device of Gerving et al.in order to provide an actuation means to open and close the contacts since a simple substitution of one known element for another [contact actuator means], producing a predictable result, renders the claim obvious.
Gerving et al. in view of Theisen et al. fails to teach the inclusion of an emergency input wherein the control circuit is configured to set the switching device in the switched- off state depending on an emergency signal provided to the emergency input.  
Mayer et al. teaches a safety switching device with an emergency input [46] that when used in an emergency situation switches the machine off in a rapid and safe manner [paragraph 0004], comprising a control circuit [1; figure 1] with an emergency input [46] wherein the control circuit [1] is configured to set the switching device in the switched- off state depending on an emergency signal provided to the emergency input [paragraphs 0046-0047].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the emergency input Mayer et al. in the control circuit of Gerving et al. in view of Theisen et al. in order to enable turning off the switch during an emergency situation in a rapid and safe manner [Mayer et al. paragraph 0004],
Claim 12, Gerving et al. as modified discloses the switching arrangement according to claim 11, wherein Theisen et al. further discloses that the control circuit [1] comprises: a current sensing unit configured to measure the load current flowing through the switching device; and a trigger level detector having an input coupled to an output of the current sensing unit and an output configured to provide a trigger signal, wherein the control circuit is configured to set the switching device in the switched-off state as a function of the trigger signal [col. 8 lines 43-61].  
Claim 13, Gerving et al. as modified discloses the switching arrangement according to claim 11, with the exception of further comprising: an auxiliary switch or auxiliary contacts, wherein the magnetic drive is additionally coupled to the auxiliary switch or the auxiliary contacts.
Mayer et al. further teaches a control circuit [1] comprising: an auxiliary switch [30a, 30b] or auxiliary contacts [42a, 42b], wherein the magnetic drive is additionally coupled to the auxiliary switch or the auxiliary contacts.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an auxiliary means of controlling the magnetic drive as further taught by Mayer et al. into the switching device of Gerving et al. as modified in order to increase reliability of the switch by adding redundancy in the operation of the magnetic drive [Mayer et al. paragraph 0044]. 

Response to Arguments
Applicant’s arguments, 10/27/2022, with respect to the rejection(s) of claim(s) 1, 3-8 and 11-15 under Theisen et al. [US 5,004,874] as the primary reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gerving et al. [US 2014/0151338] as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837